              Case 20-19106-SMG       Doc 144     Filed 03/05/21     Page 1 of 27




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION
                                www.flsb.uscourts.gov

IN RE:                                                     CASE NO.: 20-19106 SMG
                                                           Chapter 11
SEVEN STARS ON THE HUDSON
CORP

     Debtor.
_________________________________/

   WELLS FARGO BANK, N.A.’S MOTION FOR LIMITED RELIEF FROM THE
AUTOMATIC STAY TO LIQUIDATE CLAIMS UNDER THE NOTE IN STATE COURT
                   FORECLOSURE PROCEEDINGS

         WELLS FARGO BANK, N.A. (the “Movant”), by and through its undersigned

counsel, hereby files this Second Supplemental Motion for Relief from the Automatic Stay

pursuant to Federal Rules of Bankruptcy Procedure 4001 and 9014 to lift the automatic

stay imposed by 11 U.S.C. Section 362(a) for cause under 11 U.S.C. Section 362(d), or, in

the alternative to confirm that there is no stay in effect, and in support of its motion states:

         1.    Debtor filed for relief under Chapter 11 of the Bankruptcy Code on August 24,

2020 (the “Bankruptcy Case”).

         2.    The Court has jurisdiction of this matter pursuant to 28 U.S.C. Section

157(b)(2)(A), (b)(2)(G) and 1334.

         3.    The Movant is a creditor of the Debtor, SEVEN STARS ON THE HUDSON

CORP (“Debtor”) by virtue of Promissory Note executed on August 29, 2016 relating in the

original principal amount of $1,406,900.00 (the “Note”). A true and accurate copy of the

Note is attached hereto as Exhibit “A.”

         4.    To secure this Note, the non-debtors, Jens Berding and Eddy Manzo-Berding
            Case 20-19106-SMG        Doc 144     Filed 03/05/21    Page 2 of 27




executed Commercial Guaranty documents as well as a Mortgage dated August 29, 2016

on real property located at 2108 NE 63rd Street, Fort Lauderdale, FL 33308 and described

as

      LOT 7, LESS THE WEST 5 FEET, BLOCK 39, IMPERIAL POINT 2ND SECTION,
      ACCORDING TO THE PLAT THEREOF, RECORDED IN PLAT BOOK 54, PAGE
      19, OF THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA.

      (hereinafter the “Real Property”).

A true and accurate copy of the Mortgage is attached hereto as Exhibit “B.”

      5.     Prior to the filing of this case, Creditor filed a Verified Complaint for Mortgage

Foreclosure, Enforcement of a Security Interest in and to Personal Property, Replevin and

Damages in the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County,

Florida under case #CACE-19-003775 (the “Foreclosure Action”). The Foreclosure Action

relates to property owned by the non-debtors, Jens Berding and Eddy Manzo-Berding who

are also guarantors.

      6.     While the Foreclosure Action does not relate to property of the estate, and

while the non-debtors have separate in personam liability pursuant to the Commercial

Guaranty documents, the Movant seeks stay relief to liquidate its claim against Debtor in

the Foreclosure Action because it has become apparent that the state court will cancel the

Note in the Foreclosure Action as a condition of the entry of an In rem Final Judgment in

Foreclosure with Assessment of Attorney’s Fees and Costs as to the property of the non-

debtors. The cancelation of the Note, without liquidation of the amount due, would serve to

compromise Movant’s Proof of Claim in the instant proceedings.

      7.     “It is not uncommon for a bankruptcy court to grant a limited relief from stay

so that the amount of a claim can be quantified in some other forum.” Zecco v. United
             Case 20-19106-SMG          Doc 144     Filed 03/05/21     Page 3 of 27




States (In re Zecco), 211 B.R. 109, 113 (D. Mass. Bankr.1997). “The terms of those orders

permit the other proceed to continue to judgment but not beyond.” Id. See also In re

Saunders, 103 B.R. 298 (N.D. Fla. Bankr. 1989)(“[e]ven where a dischargeability issue is

squarely apparent, it is within the discretion of the Bankruptcy Court to permit a closely

related claim to be reduced to judgment in a state or other court of competent jurisdiction.”)

       8.      As one court has noted in a different context:

       …the stay may be lifted when there is an administrative need in the bankruptcy case
       to fix the amount of the claim and the claim dispute has been pending for
       considerable time in a non-bankruptcy forum. Issues of comity and economy may
       dictate that the non-bankruptcy forum conclude the resolution of that dispute…("[I]t
       will often be more appropriate to permit proceedings to continue in their place of
       origin, when no great prejudice to the bankruptcy estate would result, in order to
       leave the parties to their chosen forum and to relieve the bankruptcy court from
       many duties that may be handled elsewhere") (emphasis added and citations
       omitted).

       In re Quad Sys. Corp., 2001 Bankr. LEXIS 2284 (E.D. Pa. Bankr.)

       9.      The test for determining whether the automatic stay should be lifted to allow

continuation of a pending lawsuit as to a debtor is whether (a) any great prejudice, either to

the bankrupty estate or the debtor will result from the continuation of a civil suit; (b) the

hardship to the [non-bankrupt] by maintenance of the stay considerably outweighs the

hardship of the debtor, and (c) the creditor has a probability of prevailing on the merits. See

In re Makerewicz, 121 B.R. 262 (S.D. Fla. Bankr. 1990), citing In re Pro Football Weekly, 60

Bankr. 824, 826 (N.D. Ill. 1986).

       10.     In the matter sub judice, the relief from stay requested herein is limited to the

ability to liquidate the amount the Movant’s claim pursuant to the Note, and nothing more.

Such relief will not cause prejudice or hardship to the bankrupt estate. In contrast, if stay

relief is not afforded to the Movant, it is left with the choice of delaying its prosecution of its
             Case 20-19106-SMG        Doc 144     Filed 03/05/21    Page 4 of 27




foreclosure claim against the non-debtors or, in the alternative, compromising its claim

against the estate in the Bankruptcy Case through the cancellation of the Note.

Accordingly, maintenance of the stay as to the limited matter at issue causes far more

hardship to Movant than stay relief would cause to the Debtor. Finally, the claim at issue is

premised upon a negotiable instrument and the Movant has a substantial likelihood of

prevailing on the merits.

                                   RELIEF REQUESTED

       11.    By way of this Motion, Movant, WELLS FARGO BANK, N.A. seeks limited

relief from the stay to liquidate its claim on the Note in the Foreclosure Action for the

reasons stated herein at length.

       WHEREFORE, Movant, WELLS FARGO BANK, N.A. respectfully requests this

Honorable Court enter an Order granting WELLS FARGO BANK, N.A. relief from the

automatic stay to stay to liquidate its claim on the Note in the Foreclosure Action related to

the non-debtor’s property for the reasons stated herein at length.

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida and I am in compliance with the additional qualifications
to practice in this court set forth in Local Rule 2090-1(A) and that a true and correct copy of
the foregoing was furnished via U. S. Mail to the parties on the attached listing this 5th day
of March, 2021.

                                           KELLEY, FULTON & KAPLAN, P.L.
                                           Attorney for Creditor Wells Fargo Bank, N.A.
                                           1665 Palm Beach Lakes Blvd
                                           The Forum - Suite 1000
                                           West Palm Beach, FL 33401
                                           Tel. No. (561) 491-1200
                                           Fax No. (561) 684-3773

                                           By:/s/ Craig I. Kelley
                                                  Craig I. Kelley
                                                  Florida Bar No.: 782203
            Case 20-19106-SMG         Doc 144    Filed 03/05/21    Page 5 of 27




Mailing Information for Case 20-19106-SMG
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email
notice/service for this case.
   •   Scott Andron      sandron@broward.org, swulfekuhle@broward.org
   •   Craig I Kelley craig@kelleylawoffice.com,
       tina@kelleylawoffice.com;cassandra@kelleylawoffice.com;kristina@kelleylawoffi
       ce.com;debbie@kelleylawoffice.com;dana@kelleylawoffice.com
   •   Linda Marie Leali trustee@lealilaw.com,
       F005@ecfcbis.com;lkennedy@lealilaw.com
   •   Brian K. McMahon        briankmcmahon@gmail.com, irizarryelise1@gmail.com
   •   Office of the US Trustee      USTPRegion21.MM.ECF@usdoj.gov
   •   Jay Sakalo      jsakalo@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
   •   J. Steven Wilkes      steven.wilkes@usdoj.gov
Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service
for this case (who therefore require manual noticing/service). You may wish to use your
mouse to select and copy this list into your word processing program in order to create
notices or labels for these recipients.
       Kathleen A Daly
       515 N Flagler Dr #P300
       West Palm Beach, FL 33401

       George R. Ponczek
       7805 Beacon Square Blvd., #201
       Boca Raton, FL 33487

       EDDY MANZO-BERDING
       2108 NE 63 ST
       FT. LAUDERDALE, FL 33308

       JENS A. BERDING
       1881 MIDDLE RIVER DRIVE
    Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 6 of 27




APT 406
FT. LAUDERDALE, FL 33305
Case 20-19106-SMG    Doc 144      Filed 03/05/21   Page 7 of 27




                    EXHIBIT "A"
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 8 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 9 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 10 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 11 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 12 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 13 of 27




                EXHIBIT "B"
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 14 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 15 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 16 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 17 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 18 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 19 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 20 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 21 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 22 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 23 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 24 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 25 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 26 of 27
Case 20-19106-SMG   Doc 144   Filed 03/05/21   Page 27 of 27
